Citation Nr: 0420820	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  94-15 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUES

1.  Entitlement to a higher initial rating for degenerative 
joint disease of the cervical spine, currently evaluated as 
20 percent disabling, for the period prior to September 26, 
2003.

2.  Entitlement to a higher initial rating for degenerative 
joint disease of the cervical spine, currently evaluated as 
20 percent disabling, for the period beginning September 26, 
2003.


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel




INTRODUCTION

The veteran retired from active service in January 1993, 
after more than 20 years of active, honorable service.  He 
received the Purple Heart during his period of combat service 
in Vietnam.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from several decisions by the RO in Waco, Texas and in 
Cleveland, Ohio.  In August 1993, the RO granted the veteran 
service connection for degenerative joint disease of the 
cervical spine and assigned a noncompensable rating, 
effective February 1, 1993.  The veteran appealed for a 
higher rating and in September 1999, the RO increased the 
veteran's service-connected disability rating to 10 percent, 
effective February 1, 1993.  In December 2002, the RO in 
Cleveland, Ohio, increased the veteran's disability rating to 
20 percent, effective February 1, 1993.
 
The issue of entitlement to a higher initial rating for 
degenerative joint disease of the cervical spine, currently 
evaluated as 20 percent disabling, for the period beginning 
September 26, 2003 is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary for adjudication of the veteran's 
claim has been obtained by VA.

2.  The veteran's cervical spine disability is manifested by 
x-ray evidence of degenerative joint disease, moderate 
limitation of motion and subjective complaints of pain.




CONCLUSION OF LAW

Pursuant to the old and new schedular criteria for the spine, 
the criteria for the assignment of an initial rating in 
excess of 20 percent for a cervical spine disorder have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5285 - 5294 
(effective through September 25, 2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including, to 
obtain a medical opinion where necessary, and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable in this case.  The Act and 
implementing regulations essentially provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

In the recently decided case of Pelegrini v. Principi, (No. 
01-944, June 24, 2004), referred to as Pelegrini II, the 
United States Court of Appeals for Veterans Claims (Court) 
essentially held that VA must provide notice "upon receipt" 
and "when" mandate that notice precede an initial 
unfavorable AOJ (agency of original jurisdiction) decision on 
a service-connection claim.  For the reasons enumerated 
below, there is no indication that there is any prejudice to 
the veteran by the order of the events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events is not shown to have any effect on the 
case, or to cause injury to the veteran.  As such, the Board 
concludes that any such error is harmless, and does not 
prohibit consideration of this matter on the merits.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

In this case, the rating actions of August 1993 and September 
1999 were issued before the enactment of VCAA.  The Board 
finds that the RO has satisfied the notification requirements 
of the VCAA in this case.  By virtue of the December 1993 
Statement of the Case and September 1999, January 2003, July 
2003, January 2004 and February 2004 Supplemental Statements 
of the Case, and September 2002, November 2002, September 
2003, October 2003, November 2003 and January 2004 
correspondence from the RO, the veteran has been given notice 
of the information and/or medical evidence necessary to 
substantiate his claim.  

In particular, the Board notes evidence development letters 
dated in September 2002, November 2002, September 2003, 
October 2003, November 2003 and January 2004, in which the 
veteran was advised of the type of evidence necessary to 
substantiate his claim.  In these letters, the veteran was 
also advised of his and VA's responsibilities under the VCAA, 
including what evidence should be provided by the veteran and 
what evidence should be provided by VA.  

Factual Background

A careful review of the veteran's service medical records 
show repeated diagnoses of chronic degenerative joint disease 
of the cervical spine.  A C-spine series was conducted in 
September 1986.  It revealed focal cervical spine 
degenerative disc disease at C6-C7 and loss of cervical 
kyphosis.  In an August 1992 report of medical history, 
performed for retirement purposes, the veteran noted that in 
1968 he suffered a fragment wound to his neck while in 
Vietnam.    

VA outpatient treatment records dated February 1993 to 
January 1999 show continuing treatment for degenerative joint 
disease, including osteoarthritis.  A March 1995 VA record, 
revealed the veteran was treated for chronic arthritis.  He 
demonstrated full range of motion in all extremities.  A 
January 1999 treatment note indicated that the veteran used 
home traction for pain in his neck.

During a June 1993 VA examination, the veteran complained of 
arthritic pains in multiple joints of the body including the 
neck.  He had been given various medications for treatment of 
his arthritic complaints.  At one time, he had been provided 
a cervical traction unit to use at home.  He was also 
provided a neck brace to be used intermittently.  He was 
thought to have osteoporosis but was not taking calcium 
supplements due to his ongoing nephrolithiasis.  Upon 
physical examination, the neck displayed normal range of 
motion of the cervical spine in all four planes.  No 
tenderness or spasm of the paravertebral muscles were noted.  
The pertinent diagnosis was arthritis of the neck with 
osteoporosis of the bones.  A June 1993 X-ray study of the 
veteran's cervical spine revealed anterior hypertrophic 
spurring about the C5-C6 and C6-C7 disc spaces with narrowing 
of the latter disc space.  No fracture or cervical rib was 
identified and oblique views suggested some compromise of the 
C6-C7 intervertebral foramina bilaterally by hypertrophies 
spurring.  The radiologist's impression was degenerative 
spondylosis of the lower cervical spine.

In an August 1993 decision, the RO established service 
connection for degenerative joint disease of the cervical 
spine based on service medical records, as well as the above 
referenced June 1993 VA examination.  A noncompensable rating 
was assigned, with an effective date of February 1, 1993.  
The veteran appealed this rating decision.

In March 1996, the Board remanded this case in order to 
afford the veteran a current orthopedic examination.

An October 1998 VA X-ray study of the cervical spine revealed 
severe degenerative disc changes at C6-C7 and mild to 
moderate hypertrophic degenerative changes.

During a November 1998 VA examination, the veteran complained 
of pain in numerous areas of his body, including his cervical 
spine.  He further stated that his neck was sore with motion 
and with activity.  Objectively, he was able to rotate his 
neck 45 degrees each way; flexion of his chin was to 20 
degrees; and extension was to 10 degrees.  Examination of the 
back revealed no focal tenderness.  The pertinent diagnosis 
was degenerative disc disease of the neck, involving C6-C7.  

During a VA examination in May 1999, the veteran was seen for 
purposes of elaboration of the results of his November 1998 
VA examination.  X-rays of the cervical spine showed severe 
degenerative disc disease at C6-C7 with mild to moderate 
hypotrophic changes noted throughout the cervical spine.  The 
pertinent diagnosis was degenerative disc disease of the 
neck, involving C6-C7.

In a September 1999 RO decision, the RO granted a 10 percent 
rating for the service-connected degenerative joint disease 
of the cervical spine, effective February 1, 1993.

In February 2000, the Board again remand the veteran's claim 
in order to afford him a current VA neurological examination 
and a current VA orthopedic examination.

VA outpatient treatment notes dated August 2000 to July 2002, 
reflect treatment for a variety of disorders.  In September 
2001, the veteran reported that all the joints in his body 
hurt.  The diagnostic impression was arthralgia.  In May 
2002, he presented for an annual physical examination.  
Musculoskeletal examination noted normal spinal curves.  No 
diagnosis pertaining to the neck was noted.

A July 2002 statement from E.F., M.D., indicated that he 
evaluated the veteran regarding multiple joint problems.  Dr. 
F. reported that since January 1999, the veteran reported 
neck pain.  Objective findings revealed a normal neck.  The 
pertinent diagnostic assessment was spinal limitation 
including the neck and back which raised concern of a dish 
(diffuse idiopathic skeletal hyperostosis) in his setting or 
spondyloarthritis.

During a December 2002 VA neurological examination, the 
veteran reported that his neck pain began two days previous 
to the examination when he awoke and realized he had slept 
the wrong way on his neck.  He had difficulty turning his 
head to the right side.  No chronic difficulty turning or 
moving his head was noted by the veteran.  Physical 
examination revealed full range of motion of his head on his 
neck.  The examiner opined that the veteran did not display 
any evidence of either a nerve impingement involving the 
upper extremities, which might be expected with a cervical 
disc disorder, or degeneration and significant spinal 
stenosis at the cervical level.  Furthermore, there was no 
evidence of long tract signs suggestive or cervical cord 
compression.  The absence of deep tendon flexes in the distal 
lower extremities was suggestive of a mild polyneuropathy, 
which may be related to the veteran's age or some other 
problem, but was not indicative of a cervical disorder.  
Additionally, the absence of upgoing toes and the absence of 
a Romberg sign were not indicative of a cervical disorder.  
The examiner concluded that there was no evidence of any 
significant impairment related to the degenerative joint 
disease of the cervical spine that was shown on X-ray films.  

A VA orthopedic examination was completed in December 2002.  
The veteran reported intermittent pain in the area of his 
neck.  The pain varied in severity and he noted the pain to 
be present 80 to 90 percent of the time in the right side of 
his neck and 10 to 20 percent of the time on the left side of 
his neck.  The pain was aggravated by cold, increased use or 
using the wrong pillow.  The pain was lessened through heat, 
medication and home traction.  He reported flare-ups which 
lasted approximately two months and he noted increased pain 
during the flare-ups.  He reported no use of a neck brace.  
During questioning of functional assessment he reported that 
he was not able to do yard work or work on his car because he 
cannot do activities which require him to lean down or move 
his head up and down.  Physical examination revealed the neck 
was in normal alignment.  There was no evidence of spasm and 
no tenderness to palpitation.  Range of motion was as 
follows: flexion to 50 degrees, extension to 25 degrees, 
lateral bend 27/25 (R/L) degrees, and rotation 47/68 (R/L) 
degrees.  Pain limited further motion at the extremes in all 
directions.  According to the examiner, an X-ray study of the 
cervical spine was completed in conjunction with the 
examination and revealed moderate cervical 
spondylosis/arthritis, which was most prominent in the lower 
cervical levels and disc narrowing was most pronounced at the 
same location.  The diagnosis was cervical spondylosis 
without evidence of radiculopathy.

In a December 2002 RO decision, the RO increased the 
veteran's disability rating to 20 percent for his service-
connected degenerative joint disease of the cervical spine, 
effective February 1, 1993.


Laws and Regulations
Increased Rating - General Provisions

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

It is essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is propriety of the 
initial evaluation assigned, as it is in this case, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of 
"staged rating" is required.  See Fenderson, 12 Vet. App. 
at 126.  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1995).  

The veteran is currently assigned a 20 percent evaluation for 
degenerative joint disease of the cervical spine under 
Diagnostic Codes (DC) 5290.  This code provides that where 
limitation of motion of the cervical spine is severe, a 30 
percent rating is assigned.  Where limitation of motion is 
moderate, a 20 percent rating is awarded.  With slight 
limitation of motion, a 10 percent rating is assigned.  38 
C.F.R. § 4.71a, Diagnostic Code 5290 (2003).

There are several other potentially applicable diagnostic 
codes which provide for a rating greater than 20 percent.  
However, the evidence is negative for any residuals of a 
fractured vertebra, spinal ankylosis, or intervertebral disc 
syndrome. Thus, Codes 5285, 5286, 5289, and 5293, 
respectively, are factually inapplicable in this case. Thus, 
the Board finds that rating the veteran's lumbar spine 
disability on limitation of motion is most appropriate on 
these facts. See Butts v. Brown, 5 Vet.App. 532 (1993) 
(holding that the Board's choice of diagnostic code should be 
upheld so long as it is supported by explanation and 
evidence).

At the time of the December 2002 VA neurological examination, 
the veteran complained of neck pain and difficulty turning 
his neck from side to side.  Physical examination of the neck 
did not produce any evidence of chronic difficulty turning or 
moving the head and full range of motion was noted.  
Furthermore, no evidence of nerve impingement involving the 
upper extremities was found.  At the December 2002 VA 
orthopedic examination, he reported intermittent pain in the 
neck area and stated that he experienced several flare-ups, 
which lasted approximately two months.  On examination, the 
neck was in normal alignment and there was no evidence of 
spasm or tenderness to palpitation.  A decreased range of 
motion was noted with flexion to 50 degrees, extension to 25 
degrees, lateral bend 27/25 (R/L) and rotation 47/68 (R/L) 
degrees.  The diagnosis was cervical spondylosis without 
evidence of radiculopathy.

In light of the above findings, the Board finds that the 20 
percent rating assigned is appropriate under Diagnostic Code 
5290 for moderate limitation of motion of the cervical spine 
and the symptomatology referable to the veteran's cervical 
spine disability does not more nearly approximate the 
criteria for a 30 percent rating under Diagnostic Code 5290.  
Therefore, a rating in excess of 20 percent is not warranted 
under any alternative provision.  
 
The Board has also considered the revised criteria (effective 
September 23, 2002) for rating intervertebral disc syndrome, 
however, the veteran does not have intervertebral disc 
syndrome so an alternative assessment under the new criteria 
is not warranted.
 
When an evaluation of a disability is based on limited 
motion, the Board must also consider whether factors 
including functional impairment and pain as addressed under 
38 C.F.R. § § 4.10, 4.40, and 4.45 would warrant a higher 
rating.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  It 
is not disputed that the veteran has pain on motion.  The 
December 2002 VA orthopedic examiner noted, that pain limited 
further motion of the extremities in all directions.  
Consequently, the Board finds that the currently assigned 20 
percent disability rating adequately compensates him for his 
pain and functional loss in this case.  Thus, the 
preponderance of the evidence is against a higher rating as a 
result of the principles of DeLuca.

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's service-connected cervical spine disability has 
resulted in marked interference with earning capacity or 
employment beyond that interference contemplated by the 
assigned evaluation, or has necessitated frequent periods of 
hospitalization.  Accordingly, the Board finds that the 
impairment resulting from the veteran's cervical spine 
disorder is appropriately compensated by the currently 
assigned schedular rating and 38 C.F.R. § 3.321 is 
inapplicable.
 
In summary, for the reasons and bases expressed above, the 
Board has concluded that an initial rating in excess of 20 
percent is not warranted for the veteran's service-connected 
cervical spine disability.  Accordingly, the benefit sought 
on appeal is denied.




ORDER

Entitlement to a higher initial rating for degenerative joint 
disease of the cervical spine, currently evaluated as 20 
percent disabling, for the period prior to September 26, 
2003, is denied.


REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action is warranted in this case, even though 
another remand will, regrettably, further delay a decision on 
appeal.

With respect to the veteran's claim of entitlement to an 
initial disability rating in excess of 20 percent for 
service-connected degenerative joint disease of the cervical 
spine, for the period beginning September 26, 2003, the Board 
notes that the RO has rated this disability under 38 C.F.R. § 
4.71a, Diagnostic Code 5290.  The rating schedule criteria 
for evaluating musculoskeletal system disorders of the spine 
were changed, effective September 26, 2003.  

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must determine whether the law or regulation 
identifies the type of claims to which it applies.  If the 
statute or regulation is silent, VA must determine whether 
applying the new provision to claims that were pending when 
it took effect would produce genuinely retroactive effects.  
The new provision should not be applied to the claim if it 
would produce retroactive effects.  See VAOPGCPREC 7-2003 
(Nov. 19, 2003) ("[S]tatutes or regulations liberalizing the 
criteria for entitlement to compensation . . . may be applied 
to pending claims because their effect would be limited to 
matters of prospective benefits.").  However, where the 
amended regulations expressly provide an effective date and 
do not allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
2002) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue).  Therefore, VA must consider the 
application of the amended regulations to the appellant's 
claim for a higher initial  rating from September 26, 2003.  
For any date prior to September 26, 2003, VA cannot apply the 
revised regulations.

Due to the change in the regulation, the veteran should be 
scheduled for a current VA orthopedic examination in order to 
determine the nature and severity of his service-connected 
degenerative joint disease of the cervical spine. 

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claim on appeal.

In view of the foregoing, this case is remanded to the RO 
(via the AMC) for the following:  

1.  The RO should send the veteran a 
letter explaining the VCAA, including the 
duty to assist and notification 
provisions contained therein as well as 
the pertinent laws and regulations 
pertaining to the VCAA.  In doing so, the 
letter should explain what, if any, 
information (medical or lay evidence) is 
necessary to substantiate the claim on 
appeal.  A general form letter, prepared 
by the RO, not specifically addressing 
benefits and entitlements at issue, is 
not acceptable.  The letter should inform 
the veteran of which portion of the 
information and evidence is to be 
provided by the veteran and which part, 
if any, VA will attempt to obtain on 
behalf of the veteran.  

2.  The veteran should be contacted and 
requested to provide the names, addresses 
and approximate dates of treatment for 
any health care providers, VA or non-VA, 
which have treated him for degenerative 
joint disease of the cervical spine from 
September 2003 to the present.  After the 
releases are signed, the RO should obtain 
and associate with the claims folder all 
the veteran's clinical records.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain the records, a notation to that 
effect should be inserted in the file.  
The veteran should be informed of failed 
attempts to procure records.

3.  The RO should make arrangements for 
the veteran to undergo an orthopedic 
examination to determine the nature and 
extent of disability of his service-
connected degenerative joint disease of 
the cervical spine.  All indicated tests 
and studies are to be performed.  Prior 
to the examination, the claims folder 
must be made available to the examiner 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the examiner.  In addition, prior to the 
examination, the examiner must be 
provided with a copy of the revised 
criteria of 38 C.F.R. § 4.71a.  

The examiner should provide the 
answers/findings indicated below to each 
question or instruction posed.  The 
clinical findings and reasons upon which 
the opinions are based should be typed or 
otherwise recorded in a legible manner 
for review purposes.

I. The examiner should note any 
limitation of motion in the cervical 
spine, and indicate what is considered 
normal range of motion.

II. The examiner should determine whether 
the cervical spine exhibits weakened 
movement, excess fatigability, or 
incoordination.  If feasible, these 
determinations should be expressed in 
terms of the degree of additional loss of 
range of motion or favorable, 
intermediate or unfavorable ankylosis.

III. The examiner should express an 
opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the cervical 
spine is used repeatedly over a period of 
time.  This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
or favorable, intermediate or unfavorable 
ankylosis due to pain on use or during 
flare-ups.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2003), 
and that all appropriate development has 
been completed (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

6.  Thereafter, the RO should 
readjudicate the issue on appeal.  The RO 
is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  A reasonable period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



